Remarks
Claims 1-7, 9-17, 19, and 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17, 19, and 20 have been considered but are moot in view of the new ground(s) of rejection provided below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (U.S. Patent Application Publication 2019/0052661) in view of Robarts (U.S. Patent Application Publication 2002/0083025).  
Regarding Claim 1,
Anand discloses a computer implemented method comprising:
Receiving input data comprising sensor data observed by one or more sensors coupled with a user’s computing device (Exemplary Citations: for example, Paragraphs 20, 21, 24, 28, 29, 32-34, 36, 38, 39, 41, 46, 49, 50, 56, 57, and associated figures; data from sensors, such as cameras, biometric sensors, keyboards, mice, and many other sensors discussed therein, for example);
Detecting a user situational context based on at least some of the input data, the user situational context indicating that the user’s computing device is out of the user’s control (Exemplary Citations: for example, Paragraphs 18, 20-22, 24, 28-36, 38-41, 45-53, 55-63, and associated figures; user state, such as panic, duress, stress, blood pressure related 
Detecting the user’s computing device context based on at least some of the input data (Exemplary Citations: for example, Paragraphs 18, 20-22, 24, 28-36, 38-41, 45-53, 55-63, and associated figures; environmental conditions, shaking of device, etc., as examples);
Determining content associated with the user’s computing device and an importance factor associated with the content (Exemplary Citations: for example, Paragraphs 18, 21, 23, 27, 30, 33, 42, 52, 54, 56, 59, and associated figures; any data associated with different applications, accounts, account sensitivity, type of account (e.g., bank account is more important than email account), etc., as examples);
Determining a risk factor associated with disclosing the content based on the importance factor (Exemplary Citations: for example, Paragraphs 18, 21, 23, 27, 30, 33, 42, 52, 54, 56, 59, and associated figures; level of risk associated with the accounts, such as having a higher threshold for an email account vs. lower threshold for a bank account, or the like, for example);
Running a machine learning model that classifies controlling actions given an input vector associated with the user situational context, the user’s computing device context, and a type of the content, the machine learning model trained and retrained periodically to output the 
Triggering at least one of the controlling actions to control the content (Exemplary Citations: for example, Paragraphs 18, 22, 25, 28-31, 42, 47, 50, 52-56, 59, 63, and associated figures; actions, such as limiting access denying transaction, denying access to account, sending signals to the authorities, or the like, as examples);
But does not appear to explicitly disclose that the machine learning model includes a neural network.  
Robarts, however, discloses running a machine learning model that classifies controlling actions given an input vector associated with the user situational context, the user’s computing device context, and a type of the content, the machine learning model including a neural network trained and retrained periodically to output the controlling actions given the input vector representing at least the user situational context, the user’s computing device context, and the content (Exemplary Citations: for example, Abstract, Paragraphs 112, 224, 245, 249, 253, 265, 266, 269, 270, 273, 291, and associated figures; neural network(s) updated via feedback for users and actions, for example).  It would have been obvious 
Regarding Claim 11,
Claim 11 is a product claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Anand as modified by Robarts disclose the method of claim 1, in addition, Anand discloses that the user’s computing device comprises a smartphone (Exemplary Citations: for example, Paragraphs 19, 22, 33, 39, and associated figures).  
Regarding Claim 12,
Claim 12 is a product claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 3,

Regarding Claim 13,
Claim 13 is a product claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Anand as modified by Robarts disclose the method of claim 1, in addition, Anand discloses that the risk factor is determined further based on a user profile comprising a role of the user and a location profile comprising previous incidents history associated with the location (Exemplary Citations: for example, Paragraphs 14-16, 18, 21, 23, 27, 29, 30, 33, 41, 42, 45, 47, 48, 50, 52, 54-57, 59, 60, 62-68, and associated figures; risk detected using user profile, checking history for a given entity, history for a given device, and the like, as examples).  
Regarding Claim 14,
Claim 14 is a product claim that is broader than method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,

Regarding Claim 15,
Claim 15 is a product claim that is broader than method claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Anand as modified by Robarts disclose the method of claim 1, in addition, Anand discloses that the controlling action further comprises controlling a source of the content (Exemplary Citations: for example, Paragraphs 18, 22, 25, 28-31, 42, 47, 50, 52-56, 59, 63, and associated figures).  
Regarding Claim 16,
Claim 16 is a product claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Anand as modified by Robarts disclose the method of claim 1, in addition, Anand discloses that the controlling action comprises at least one of stopping data from being sent to the user’s computing device, removing the content from the user’s computing device, stopping of synchronizing an app on the user’s computing device with an app on a 
Regarding Claim 17,
Claim 17 is a product claim that corresponds to method claim 17 and is rejected for the same reasons.  
Regarding Claim 9,
Anand as modified by Robarts disclose the method of claim 1, in addition, Anand discloses that a plurality of policies are defined associated with controlling content, and the controlling action to control the content is selected based on the plurality of policies (Exemplary Citations: for example, Paragraphs 18, 20-22, 24, 25, 28-36, 38-42, 45-63, and associated figures; user profiles, policies associated with each user, third party, account, institution, or the like, include actions, as examples).  
Regarding Claim 19,
Claim 19 is a product claim that corresponds to method claim 9 and is rejected for the same reasons.  
Regarding Claim 10,
Anand as modified by Robarts disclose the method of claim 9, in addition, Anand discloses that the plurality of policies are updated based 
Robarts discloses that the plurality of policies are updated based on the machine learning model (Exemplary Citations: for example, Abstract, Paragraphs 112, 224, 245, 249, 253, 265, 266, 269, 270, 273, 291, and associated figures).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432